HANFORD, District Judge.
The ground alleged for the excep_ tions is not well chosen. An agreement by which one of the parties undertakes the responsibility of navigating a vessel on the ocean and bringing her back to her home port for a stipulated compensation is essentially a maritime contract, — that is to say, it contains all the essential elements of a maritime contract, — and no good reason has ever been given for excepting it from the class of contracts which in law are denominated maritime contracts. I am bound to decide, however, that a suit in rem for the cause stated in the libel cannot be maintained, for the reason that the law does not entitle the libelant to a lien upon the vessel,. It is settled by the determinations of the courts in this country that the general maritime law does not subject a ship to a lien for the wages of her master. 19 Am. & Eng. Enc. Law (2d Ed.) 1116. As a lien does not attach for wages earned, a fortiori there can be none for an unliquidated claim for damages against the employer for breaking a contract to hire. The statutes of this state make all boats and vessels liable “for services rendered on board,” without any exception, and in my opinion entitle a master as well as mariners subordinate to him to a lien for wages earned by services actually rendered; but the rule of strict construction applies, and the courts have no right to extend the law so as to confer a lien for damages claimed for breach of an unperformed contract. The same section of the Code gives a lien upon a vessel for nonperformance or malperformance of a contract for the transportation of passengers or property. 2 Ballinger’s Ann. Codes & St. Wash. § 5953. These provisions clearly indicate the limitations of the statute. In one case a lien is given “for services rendered.” This excludes demands based upon any other ground than services rendered. The other gives a lien for nonperformance of a contract for transportation of passengers or property, and this excludes every other kind of contract from consideration.
For the reasons above stated, I direct that a decree be entered dismissing the case, and awarding costs to the claimant against the libelant and the sureties upon his stipulation.